 

Exhibit 10.1

 

 

 [image_002.jpg] [image_003.jpg] 



 



TERM SHEET

 

This term sheet forms the binding agreement between Saffelberg Investments N.V.
(“Saffelberg”) and Pareteum Corporation. (“Pareteum”). Pareteum and Saffelberg
may each be referred to as a “Party” or together the “Parties”.



 



Date: 30 March 2017     Background: Saffelberg is a significant shareholder of
Pareteum and owns certain Notes, shares, warrants and other financial
instruments related to Pareteum (“Securities”). The Parties desire to amend,
redeem or effect conversion, as the case may be, of those Securities as
described herein.     $350,000 Note: Pareteum will immediately (latest on Monday
3 April 2017) repay in cash the $350,000 unsecured promissory Note, plus cash
interest of $59,304.20. Saffelberg agrees to extend the repayment for the final
$30,000 repayment fee until the end of June 2017 which will be paid in cash by
Pareteum.     Warrant Repricing: Pareteum agrees to amend and reprice the
following warrants:       ·         96,520 Warrants: increased by 10% to 106,172
Warrants, and re-priced to $1.87, with removal of anti-dilution, re-pricing and
cashless provisions.       ·         80,000 Warrants: re-priced to $1.87, with
removal of anti-dilution, re-pricing and cashless provisions, and extended to 31
August 2021.       ·         40,000 Warrants: re-priced to $1.87, with removal
of anti-dilution, re-pricing and cashless provisions, and extended to 31 August
2021.     $723,900 Note: Note principal increased by 10% and converted into
common shares at $1.50, being 530,860 shares.     Confidentiality: Lender and
Borrower agree to keep this term sheet confidential, subject only to any
overriding obligations of either party to make disclosures in accordance with
legal regulation or requirements such as SEC disclosures.     Law &
Jurisdiction: This term sheet and any subsequent transaction documents will be
governed by New York law and the courts in New York will have exclusive
jurisdiction to settle any disputes arising hereunder.



 



Signed on behalf of:     Signed on behalf of:   Saffelberg Investments N.V.    
Pareteum Corporation             /s/ Zensa BVBA     /s/ Alexander Korff   Zensa
BVBA     Alexander Korff   Driector     General Counsel   P.r. Marleen Vercammen
                  /s/ Themis Consulting & Advisory BVBA         Themis
Consulting & Advisory BVBA         Director         P.r. Arnold Benoot        



 



 

 